Title: Thomas Jefferson to James Madison, 12 July 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello July 12. 09.
           Your two letters of the 4th & 7th were recieved by the last mail. I now inclose you the rough draught of the letter to myself the emperor of Russia. I think there must be an exact facsimile of it in the office, from which mr. Short’s must have been copied; because that the one now inclosed has never been out of my hands appears by there being no fold in the paper till now, and it is evidently a polygraphical copy. I send you for your perusal letters of W. Short & of Warden; because, tho private, they contain some things & views perhaps not in the public letters. Bonaparte’s successes have been what we expected, altho’ Warden appears to have supposed the contrary possible. it is fortunate for Bonaparte that he has not caught his brother emperor; that he has left an ostensible head to the government who may sell it to him to secure a mess of pottage to for himself. had the government devolved on the people, as it did in Spain, they would resist his conquest as those of Spain do.I expect, within a week or 10. days to visit Bedford. my absence will be of about a fortnight.I know too well the pressure of business which will be on you at Montpelier to count with certainty on the pleasure of seeing mrs. Madison & yourself here; yet my wishes do not permit me to omit the expression of them. in any event I shall certainly intrude a flying visit on you during your stay in Orange. with my respectful devoirs to mrs. Madison, I salute you with constant friendship & respect.
          
            Th:
            Jefferson
        